UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7689



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT G. WRIGHT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-89-113-R, CA-98-649-R)


Submitted:   January 29, 1999              Decided:   March 22, 1999


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert G. Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert G. Wright seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Wright,   Nos. CR-89-

113-R; CA-98-649-R (W.D. Va. Oct. 24, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2